DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, 8, 11, 15, 17, 20 and 21 are objected to because of the following informalities:  
Regarding claim 3, Applicant claims “wherein the work function is defined by a pattern of traverse to be used…”. The examiner recommends to amend this to state: “wherein the work function is defined by a pattern of traversal to be used…”.
Claim 17 uses language similar to that of claim 3 and is similarly objected to.
Regarding claim 6, Applicant claims in the preamble “the module robot”. The examiner recommends to amend this to state “the modular robot”.
Claim 7 uses similar language to that of claim 6, and is similarly objected to.
Regarding claim 7, Applicant claims “the calibrated mapping data that is usable by the controller autonomously move the modular robot”. The examiner recommends to amend this claim to state either: “the calibrated mapping data that is usable by the controller to autonomously move the modular robot” or “the calibrated mapping data that is usable by the controller autonomously moves the modular robot”.
Claim 21 uses language similar to that of claim 7 and is similarly objected to.
Regarding claim 8, Applicant claims “wherein an increase in current draw is correlated to indicated a fullness level…”. The examiner recommends to amend this claim to state: “wherein an increase in current draw is correlated to indicate
Regarding claim 11, Applicant claims “the communications device is configured receive”. The examiner recommends to amend this claim to state: “the communications device is configured to receive”. 
Regarding claim 15, Applicant claims “wherein a separation between of the waypoints…”. The examiner recommends to amend this claim to state: “wherein a separation 
	Claim 20 uses language similar to that of claim 15, and is similarly objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims wherein “the controller is configured to execute instructions for… programming the robot module to activate the sweeper module…” It is unclear, however, how the controller is doing the programming. Further, controllers typically simply activate modules, rather than fully programming the activation of a module.
Claim 16 uses similar language to claim 1, and is similarly rejected. Claims 2-15 and 17-21 are further rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, Applicant claims “wherein the calibrated mapping data is generated…”. However, there is insufficient antecedent basis for this limitation in the claim, as the “calibrated mapping data” is never referenced in claim 1. The examiner notes that claim 7 may have been intended to depend from claim 6.
Claim 21 uses similar language to claim 7, and is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanov (US 20110202175 A1), hereafter Romanov.
Regarding claim 1, Romanov teaches a modular robot, comprising:
A sweeper module having a container for collecting debris from a surface of a location, the sweeper module is coupled to one or more brushes for contacting the surface and moving said debris into said container (0103, cleaning mechanism has one or more rotating brushes, and one or more dust bins located behind the cleaning brushes);
A robot module having wheels and configured to couple to the sweeper module, the robot module enabled for autonomous movement and corresponding movement of the sweeper module over the surface (0117, robot having left and right drive wheels); and
A controller integrated with the robot module and interfacing with the sweeper module (0140, robot having a main controller), the controller is configured to execute instructions for, 
Assigning of at least two zones at the location (Fig. 32, area having several sub-sections);
Assigning a work function to be performed using the sweeper module at each of the at least two zones (0435, robot can have different cleaning behaviors assigned to different locations); and
Programming the robot module to activate the sweeper module in each of the two zones, wherein the assigned work function is set for performance at each of the at least two zones (Figs. 32 and 34, robot cleans zones 1, 2, and 3).

Regarding claim 3, Romanov teaches the modular robot of claim 1, and further teaches wherein the work function is defined by a pattern of traverse to be used in each of the at least two zones of the location (Fig. 36, zone 1 having different traversal pattern than zones 2 and 3).
	Claim 17 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, Romanov teaches the module robot of claim 1, and further teaches wherein the controller is further configured to execute instructions for assigning one or more sub-zones in one of the at least two zones at the location, and said one or more sub-zones is assigned a sub-work function different than the work function of the respective one of the at least two zones (0419, room cleaned in smaller sub-section, Fig. 36, zones having a different cleaning pattern).
Claim 18 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 5, Romanov teaches the modular robot of claim 1, further comprising:
A plurality of cameras for providing computer vision (0412, sensor components include cameras); and
A global positioning system (GPS) (0392, GPS tracks location of the robot), the controller is configured to use information from the plurality of cameras and the GPS for controlling said autonomous movement of the module robot, the computer vision being used to avoid obstacles detected at the location (0429, vision based sensor readings used to navigate).

Regarding claim 6, Romanov teaches the module robot of claim 1, and further teaches wherein the controller accesses calibrated mapping data for the location to enable the autonomous movement at the location (0378, robot utilizes a local map and a local sensory position to clean).

Regarding claim 16, Romanov teaches a modular robot, comprising:
An exchangeable module adapted for performing a work function at a location (0104, robot having swappable cleaning mechanisms and assemblies);
A robot module having wheels and configured to couple to the exchangeable module, the robot module enabled for autonomous movement and corresponding movement of the exchangeable module at the location (0117, robot having left and right drive wheels); and
A controller integrated with the robot module and interfacing with the exchangeable module (0140, robot having a main controller), the controller is configured to execute instructions for:
Assigning of at least two zones at the location (Fig. 32, area having several sub-sections);
Assigning the work function to be performed using the exchangeable module at each of the at least two zones (0435, robot can have different cleaning behaviors assigned to different locations); and
Programming the robot module to activate the exchangeable module in each of two zones, wherein the assigned work function is set for performance at each of the at least two zones (Figs. 32 and 34, robot cleans zones 1, 2, and 3).

Regarding claim 19, Romanov teaches the modular robot of claim 16, further comprising:
A plurality of cameras for providing computer vision (0412, sensor components include cameras); and
A global positioning system (GPS) (0392, GPS tracks location of the robot), the controller is configured to use information from the plurality of cameras and the GPS for controlling said autonomous movement of the module robot, the computer vision being used to avoid obstacles detected at the location (0429, vision based sensor readings used to navigate), wherein the controller accesses calibrated mapping data from the location to enable the autonomous movement at the location (0378, robot utilizes a local map and a local sensory position to clean).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1, and further in view of Jones (US 8463438 B2), hereafter Jones.
Regarding claim 2, Romanov teaches the modular robot of clam 1, but fails to teach wherein the work function is defined by an amount of sweeping per unit square over the surface when the robot module moves over the surface at the location.
Jones, however, does teach wherein the work function is defined by an amount of sweeping per unit square over the surface when the robot module moves over the surface at the location (Col. 1, Lines 59-60, work measured in cleaning rate).
Romanov and Jones are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the work rate of Jones in order to provide a metric for determining work done. The motivation to combine is to allow the robot to adjust a cleaning rate depending on the conditions of the robot’s surroundings.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claims 1 and 16, and further in view of Balutis (US 20160165795 A1), hereafter Balutis.
Regarding claim 7, Romanov teaches the module robot of claim 1, but fails to teach wherein the calibrated mapping data is generated based on an initial global positioning system (GPS) coordinate outline of the location generated using an aerial image of the location and a verification of the initial GPS coordinate outline using a GPS device of the robot module, wherein the robot module is moved along points of the GPS coordinate outline to update one or more points of the initial GPS coordinate outline, the update of the one or more points is used to generate the calibrated mapping data that is usable by the controller autonomously move the modular robot when performing the work functions in each of that at least two zones at the location.
Balutis, however, does teach wherein the calibrated mapping data is generated based on an initial global positioning system (GPS) coordinate outline of the location generated using an aerial image of the location and a verification of the initial GPS coordinate outline using a GPS device of the robot module, wherein the robot module is moved along points of the GPS coordinate outline to update one or more points of the initial GPS coordinate outline, the update of the one or more points is used to generate the calibrated mapping data that is usable by the controller autonomously move the modular robot when performing the work functions in each of that at least two zones at the location (Fig. 4B, aerial image of operation area, 0075, GPS on the robot used to align map to map image, see also 0005, robot moved to first and second geographic coordinates using the first and second reference points).
Romanov and Balutis are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the aerial calibration of Balutis in order to provide a means of refining the working area of the robot. The motivation to combine is to ensure that the working area is as accurate as possible.
Claim 21 is similar in scope to claim 7, and is similarly rejected.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1, and further in view of Afrouzi (US 20190204851 A1), hereafter Afrouzi.
Regarding claim 8, Romanov teaches the modular robot of claim 1, but fails to teach wherein the one or more brushes of the sweeper module are coupled to one or more motors that drive rotation, wherein the controller is interfaced with the one or more motors for sensing a current draw experienced by the one or more brushes as the brushed rotate during said sweeping of the location, wherein an increase in current draw is correlated to indicated a fullness level of the container or a hot spot at the location, said hot spot is indicative of an increase in debris encountered at one or more GPS coordinates in one or more of said two or more zones at the location.
Afrouzi, however, does teach wherein the one or more brushes of the sweeper module are coupled to one or more motors that drive rotation, wherein the controller is interfaced with the one or more motors for sensing a current draw experienced by the one or more brushes as the brushed rotate during said sweeping of the location, wherein an increase in current draw is correlated to indicated a fullness level of the container or a hot spot at the location, said hot spot is indicative of an increase in debris encountered at one or more GPS coordinates in one or more of said two or more zones at the location (0022, processor determines probability of a location having different levels of debris accumulation based on sensory data, 0029, sensors include an electrical current sensor that detects current draw of the brush motor).
Romanov and Afrouzi are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the debris accumulation sensing of Afrouzi in order to provide a means of determining when the bin is full. The motivation to combine is to allow the robot to determine when the robot has filled the waste bin.

Regarding claim 9, the combination of Romanov and Afrouzi teaches the modular robot of claim 8, and Afrouzi further teaches wherein the controller is configured to record said hot spot and other hot spots at the location, said hot spots are associated with metadata that provides a description of the hot spot, the hot spots being used to define or identify an additional work function or adjustment in a way the work function is performed for addressing one or more of the hot spots (0022, processor modifies the environmental characteristics of different locations within the map of the environment as new sensory data is detected).
Romanov and Afrouzi are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the environmental characteristic sensing of Afrouzi in order to provide a means of determining typically soiled areas. The motivation to combine is to allow the robot to designate areas that may need additional cleaning.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1, in view of Moshkina-Martinson (US 20180284786 A1), hereafter Moshkina-Martinson.
Regarding claim 10, Romanov teaches the modular robot of claim 1, but fails to teach wherein it further comprises:
A sensor for detecting a volume of said debris passing into said container of the sweeper module, the sensor is configured to produced sensor data that is received by the controller, and sensor data is associated with global positioning system (GPS) coordinate data at the location, the sensor data usable to identify regions in the location that have increased or decreased amounts of said debris, and further using said sensor data to generate one or more additional zones at the location or update the work function for said regions.
Moshkina-Martinson, does teach, however, wherein the robot further comprises:
A sensor for detecting a volume of said debris passing into said container of the sweeper module, the sensor is configured to produced sensor data that is received by the controller, and sensor data is associated with global positioning system (GPS) coordinate data at the location, the sensor data usable to identify regions in the location that have increased or decreased amounts of said debris, and further using said sensor data to generate one or more additional zones at the location or update the work function for said regions (0088, particularly dirty areas can be identified using sensors or marked on a map from previous sensor readings, sensors include a laser sensor for detecting the volume of dust particles being pulled up by a vacuum in different areas).
Romanov and Moshkina-Martinson are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the debris rate of Moshkina-Martinson in order to provide a metric to define a dirty area. The motivation to combine is to allow the robot to determine areas that are historically dirty.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1 above, and further in view of Moshkina-Martinson, Afrouzi, and Ziegler (US 20070016328 A1), hereafter Ziegler.
Regarding claim 11, Romanov teaches the modular robot of claim 1, and further teaches wherein the data includes progress associated with completing the work function (0392, global positioning system tracks the progress of the robot) and camera data collected at the location (0412, camera data used in localization).
Romanov fails to teach, however, wherein it further comprises:
A communications device integrated with said controller, the communications device is configured receive instructions from a remote server and send data collected at said location during operation, the data collected includes: 
Identification of a hot spot, identification of a region that has an increased amount of debris, an identification of vehicles parked and blocking part of the surface at the location, identification of obstacles avoided at the location, an error report from the modular robot, a fault from the sweeper module, an increase in current draw from the sweeper module, an increase in debris collected at specific geolocations, or combinations of two or more thereof.
Moshkina-Martinson, however, does teach wherein it further comprises:
A communications device integrated with said controller, the communications device is configured receive instructions from a remote server and send data collected at said location during operation, the data collected includes (0032, remote server): 
Identification of a hot spot (0088, particularly dirty areas identified), identification of a region that has an increased amount of debris (0088, particularly dirty areas identified), an identification of vehicle parked and blocking part of the surface at the location, an identification of obstacles avoided at the location (0029, obstacle detection means), or an increase in debris collected at specific geolocations (0088, particularly dirty areas can be identified using sensors or marked on a map from previous sensor readings, sensors include a laser sensor for detecting the volume of dust particles being pulled up by a vacuum in different areas).
Romanov and Moshkina-Martinson are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the remote server and identification of environmental characteristics of Moshkina-Martinson in order to provide a means of storing data relevant to the operation of the robot. The motivation to combine is to allow the robot to store relevant information regarding its working area.
The combination of Romanov and Moshkina-Martinson fails to teach, however, wherein the data collected includes:
An error report from the modular robot, a fault from the sweeper module, or an increase in current draw from the sweeper module.
Afrouzi teaches wherein the data collected includes an increase in current draw from the sweeper module (0029, sensors include an electrical current sensor that detects current draw of the brush motor).
Romanov, Moshkina-Martinson, and Afrouzi are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the current draw sensing of Afrouzi in order to provide a means of detecting data relevant to the operation of the robot. The motivation to combine is to allow the robot to store relevant information regarding its working area.
The combination of Romanov, Moshkina-Martinson, and Afrouzi fails to teach, however, wherein the data collected includes:
An error report from the modular robot, or a fault from the sweeper module.
Ziegler teaches wherein the data collected includes an error report from the modular robot, or a fault from the sweeper module (0346, robot alerts user with error).
Romanov, Moshkina-Martinson, Afrouzi, and Ziegler are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the error alert of Ziegler in order to provide a means of detecting data relevant to the operation of the robot. The motivation to combine is to allow the robot to store relevant information regarding its working area.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1 above, and further in view of Mellinger (US 20200029772 A1), hereafter Mellinger.
Regarding claim 12 Romanov teaches the modular robot of claim 1, but fails to teach wherein the controller is configured to process metadata used for determining an adjustment to performance of a work function, the metadata provides contextual information on how to perform the work function in a particular way to increase efficiency or minimize failure.
Mellinger, however, does teach wherein the controller is configured to process metadata used for determining an adjustment to performance of a work function, the metadata provides contextual information on how to perform the work function in a particular way to increase efficiency or minimize failure (0017, operation is dynamically adjusted based on information determined by the cleaning robot to increase the efficiency of the robot).
Romanov and Mellinger are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the dynamic adjustment of Mellinger in order to provide a means for the robot to dynamically adjust its performance. The motivation to combine is to allow the robot to adapt to its cleaning environment.

Regarding claim 13, the combination of Romanov and Mellinger teaches the modular robot of claim 12, and Mellinger further teaches wherein the metadata can include information usable by the controller to set or adjust a direction of movement by the modular robot to reduce turns or to avoid surface obstacles or reduce speed in specific geolocations of the location (0033, navigation unit controls attitude, speed, heading based environmental conditions, 0035, sensor information further used to determine environmental conditions). 
Romanov and Mellinger are analogous because they are in the same field of endeavor, robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the dynamic adjustment of Mellinger in order to provide a means for the robot to dynamically adjust its

Claim 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 1 above, and further in view of Kim (US 20110035087 A1), hereafter Kim.
Regarding claim 14, Romanov teaches the modular robot of claim 1, but fails to teach wherein the modular robot is configured to move along a path defined by way points at the location.
Kim, however, does teach wherein the robot is configured to move along a path defined by way points at the location (0013, path generated by connecting start point and goal point waypoints).
Romanov and Kim are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the waypoint navigation of Kim in order to provide a means of generating a navigation path. The motivation to combine is to ensure that the path the robot generates is able to be traversed by the robot.

Regarding claim 15, the combination of Romanov and Kim teaches the modular robot of claim 14, and Kim further teaches wherein a separation between of the waypoints is reduced for the location to reduce diversion from the path when avoiding an obstacle detected at the location (Fig. 8, intermediate point Q-New added between waypoint Q and waypoint S, Examiner’s Note: adding a waypoint between the two waypoints effectively shortens the distance between the waypoints).
 Romanov and Kim are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the waypoint shortening of Kim in order to provide a means of generating a navigation path around an obstacle. The motivation to combine is to ensure that the path the robot generates is able to be traversed by the robot.

Regarding claim 20, Romanov teaches the modular robot of claim 16, but fails to teach wherein the modular robot is configured to move along a path defined by waypoints at the location and a separation between of the waypoints is settable to be reduced for the location to minimize diversion from the path when avoiding an obstacle detected or known to be present at the location.
Kim, however, does teach wherein the modular robot is configured to move along a path defined by waypoints at the location (0013, path generated by connecting start point and goal point waypoints), and a separation between of the waypoints is settable to be reduced for the location to minimize diversion from the path when avoiding an obstacle detected or known to be present at the location (Fig. 8, intermediate point Q-New added between waypoint Q and waypoint S, Examiner’s Note: adding a waypoint between the two waypoints effectively shortens the distance between the waypoints).
Romanov and Kim are analogous because they are in the same field of endeavor, robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the waypoint navigation of Kim in order to provide a means of generating a navigation path. The motivation to combine is to ensure that the path the robot generates is able to be traversed by the robot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664